Exhibit 10.1

THIS STANDSTILL AND WAIVER AGREEMENT dated as of December 15, 2008 is made

 

BETWEEN

     

NORTEL NETWORKS LIMITED, as Principal

(hereinafter called the “Principal”)

AND

     

EXPORT DEVELOPMENT CANADA

(hereinafter called “EDC”)

WHEREAS pursuant to a Second Amended and Restated Master Facility Agreement
dated as of December 14, 2007 between the Principal and EDC (the “Facility
Agreement”), EDC agreed to provide Support for the benefit of the Principal and
its affiliates, subject to the terms and conditions of the Facility Agreement;

WHEREAS the NNL Corporate Family Rating with respect to senior unsecured
long-term debt of the Principal has ceased to exist (the “Family Rating Event”),
thereby permitting EDC to terminate or suspend the Facilities pursuant to
Section 2.2 of the Facility Agreement;

WHEREAS the NNL Corporate Credit Rating with respect to senior unsecured
long-term debt of the Principal is rated at less than “B3” or “B minus” (the
“Credit Rating Event”) (the Family Rating Event and the Credit Rating Event are
hereby collectively referred to as the “Rating Events”), thereby permitting EDC
to terminate or suspend the Facilities pursuant to Section 2.2 of the Facility
Agreement; and

WHEREAS EDC is prepared, with respect to the Rating Events, to temporarily
(1) refrain from exercising or enforcing any rights granted to it under
Section 2.2 of the Facility Agreement, and (2) waive the condition set forth in
Section 3.1(g) of the Facility Agreement, but only on the following terms and
conditions.

NOW THERFORE for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1. Words and expressions not otherwise defined herein shall have the meaning
ascribed thereto in the Facility Agreement.

 

2. STANDSTILL AND WAIVER

 

  (a)

EDC agrees for 30 days following the date of this Agreement (the “Standstill
Period”) to (1) refrain from and not to exercise any rights or recourses it may
currently have or acquire under the Facility Agreement with respect to the
Rating Events (but for greater certainty in each case, not with respect to any
other event



--------------------------------------------------------------------------------

 

or circumstance), and (2) subject to Section 3.2 of the Facility Agreement,
waive the condition set forth in Section 3.1(g) of the Facility Agreement.
Nothing in this Agreement shall prevent EDC from exercising, during the
Standstill Period or thereafter, any other rights or recourses it may currently
have or acquire under the Facility Agreement.

 

  (b) During the Standstill Period, EDC may request the Principal to negotiate
amendments to the Facility Agreement and if EDC makes such request, the
Principal shall negotiate in good faith with EDC amendments to the Facility
Agreement on terms satisfactory to EDC and the Principal.

 

  (c) Upon the termination of the Standstill Period, EDC may enforce any and all
rights and recourses it may have against the Principal under the Facility
Agreement as provided for therein, including those rights and recourses which
may have arisen during the Standstill Period.

 

3. EFFECTIVE DATE

This Agreement shall become effective upon the date first written above on the
first page on this Agreement.

 

4. MISCELLANEOUS

 

  (a) Save as amended herein, the provisions of the Facility Agreement shall
continue in full force and effect, and the Facility Agreement and this Agreement
shall be read and construed as one instrument.

 

  (b) This Agreement shall be governed and construed in accordance with the laws
of the Province of Ontario and the laws of Canada applicable therein.

 

  (c) This Agreement may be executed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

  (d) This Agreement shall be binding upon and ensure to the benefit of the
parties and their respective successors and assigns.

 

  (e) Any provision of this Agreement may be amended or waived if such amendment
or waiver is in writing and is signed by the Principal and EDC.

[remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have signed and delivered this Standstill
and Waiver Agreement on the date first written above.

 

NORTEL NETWORKS LIMITED,

as Principal

By:

 

/s/ JOHN DOOLITTLE

Name:

  John Doolittle

Title:

  Treasurer

Per:

 

/s/ ANNA VENTRESCA

Name:

  Anna Ventresca

Title:

  Assistant Secretary

Address:

 

195 The West Mall

Toronto, Ontario M9C 5K1

  Facsimile: 905-863-8563

EXPORT DEVELOPMENT CANADA

By:

 

/s/ JIM MCINTYRE

Name:

  Jim McIntyre

Title:

  Account Executive – ICT - BDG

Per:

 

/s/ DEREK AUSTIN

Name:

  Derek Austin

Title:

  Manager - CIB

Address:

 

151 O’Connor Street

Ottawa, Ontario K1A 1K3

  Facsimile: 613-597-8504

 

3